EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nigro on March 24, 2022 and June 16, 2022.

The application has been amended as follows: 

1) Claim 1, line 13, the term “comprises” has been replaced with --- is ---.

2) Claim 34, line 2, the term “between 0.01% and 2.5%” has been replaced with --- from 0.01% to 2.5% ---.

3) Claim 34, line 4, the term “between 0.01% and 0.14%” has been replaced with --- from 0.01% to .014% ---.


4) Claim 34, line 10, immediately following “chlorite”, there has been added --- ; and ---.

5) Claim 35, lines 1-4, the phrase “wherein the between 0.01% and 2.5% sodium lauroyl sarcosinate is 2.5% sodium lauroyl sarcosinate, based on a total weight of the single phase composition and wherein the between 0.01% and 0.14% of oxidative compound is 0.14% of”
has been replaced with
--- comprising 2.5% of the sodium lauroyl sarcosinate, based on a total weight of the single phase composition, and 0.14% of the ---

6) Claim 38, line 2, the term “between 0.01% and 2.5%” has been replaced with --- from 0.01% to 2.5% ---.

7) Claim 38, line 4, the term “between 0.01% and 0.14%” has been replaced with --- from 0.01% to 0.14% ---.

8) Claim 38, line 10, immediately following “chlorite”, there has been added --- ; and ---.

9) Claim 39, lines 1-4, the phrase “wherein the between 0.01% and 2.5% sodium myristoyl sarcosinate is 2.5% sodium myristoyl sarcosinate, based on a total weight of the single phase composition and wherein the between 0.01% and 0.14% of oxidative compound is 0.14% of”
has been replaced with
--- comprising 2.5% of the sodium myristoyl sarcosinate, based on a total weight of the single phase composition, and 0.14% of the ---.

10) Claim 44 is cancelled.

11) Claims 46-49 have been renumbered to 45-48.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612